Kane, J.
(dissenting) : This case is not controlled by Matter of Baron v. Mackreth (30 A D 2d 810, affd. 26 N Y 2d 1039). In Baron a full-time position was abolished and, subsequently, not one, but several part-time teachers were hired to perform the same duties. In the instant case, a full-time position was abolished for reasons of economy and change in emphasis of a drug program, resulting in a part-time position serving the new requirements with compensation being on a per diem basis. The Baron case violated tenure rights; this ease does not. Nor is there anything to indicate that the respondent board acted in bad faith. (To the contrary the argument in' another appeal by. petitioner that the board’s action was taken “solely for the purpose of driving her out of the school district ” was firmly rejected.) Despite the holding in Matter of Siniapkin v. Nyquist (68 Misc 2d 214), tenure as a full-time teacher does not, as a matter of right automatically entitle one to the new position when it is placed on a part-time basis no more than part-time employees are entitled to appointment when their positions are converted to full-time. The judgment should be reversed and the petition dismissed.